DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

This action is in response to the Amendment filed on 1/7/2021.
Claims 1 and 4-24 are pending.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
35 U.S.C. § 103 - US Pat. Pub. No. 2016/0163445 to Bertels ("Bertels") and US Pat. Pub. No. 2017/0040694 to Singh ("Singh"), US Pat. Pub. No. 2016/0213936 to Heerlein ("Heerlein"), Bertels and Singh. 
 
Applicant argues that the prior art  does not teach the limitations from the independent claims 1 and 20 that call for respective combinations of elements that include "a first coil ... on at least one first-coil substrate" and "a second coil ... on at least one second-coil substrate." Claims 1 and 20 also specify that "the first ends of the first and second coils are electrically connected to one another by a first via that extends throuqh the first-coil substrate" and "the second ends of the first and second coils are electrically connected to one another by a second via that extends throuqh the first- coil substrate." The respective combinations defined by claims 4-19 include, inter alia, the elements recited in claim 1, while the respective combinations defined by claims 21 and 22 include, inter alia, the elements recited in claim 20. 

With regards to the argument that that the proposed modification would not have been obvious because it would have rendered the Bertels PCB stack unsatisfactory for its intended purpose, the examiner respectfully disagrees. The claim as recited requires that the first and second vias extend through the first coil and second coil substrate and the Fig. 4 and 5 are separate embodiments. Bertel teaches that the tracks are embodied as wires (e.g. [0010]) and also teaches that the tracks are placed, embedded or recessed into (emphasis added) the substrates (e.g. [0011]).  Bertel does not teach that the external switching device changes the physical connections of the conductor wires to switch from parallel to series as argued by the applicant. Therefore recessing the wires further into the substrate of Bertels would not render the Bertels PCB stack unsatisfactory for its intended purpose.
 Due to the reasons discussed above, the rejection is maintained. Newly presented claim 23 and 24 are discussed in the current office action below.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bertels (U.S. Patent Application Publication Number: US 2016/0163445 A1, hereinafter “Bertels” – APPLICANT CITED) in view of Singh et al (U.S. Patent Application Publication Number: US 2017/0040694 A1, hereinafter “Singh” – PREVIOUSLY CITED).
Regarding claim 1, Bertels teaches an antenna apparatus (e.g. Fig. 2, [0034]) comprising:
a first coil (e.g. 71 Fig 2)  including at least one turn and first and second ends (e.g. 73 and 74 Fig.2), on at least one first-coil substrate (e.g. 72 Fig 2); and
a second coil including at least one turn and first and second ends, on at least one second-coil substrate ( e.g. Fig. 2 Bertels teaches a plurality of substrates each having a coil);
wherein the first ends of the first and second coils are electrically connected to one another by a first via that extends from the first end of the first coil to the first end of the second coil, and the second ends of the first and second coils are electrically 
Bertels does not specifically teach that the first via extends through a first coil substrate and that the second via extends through the first coil substrate.
Singh teaches a two or more substrate layers with a three terminal antenna wherein vias are used to establish electrical connections between the various substrate layers (e.g. [0079], [0080], Figs 3B and C). And therefore they teach vias that extend through a first coil substrate. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the substrate of Bertels to have the vias 73 and 74 such that they pass through the first coil substrate as taught by Singh in order to provide the predictable results of ensuring a better contact between layers is made and avoid any loss of connections between the layers (As discussed above, in the response to arguments section, Bertel teaches that the tracks are embodied as wires (e.g. [0010]) and also teaches that the tracks are placed, embedded or recessed into (emphasis added) the substrates (e.g. [0011]), therefore it would have been obvious to modify the stack of PCBs of Bertels to have the vias recessed further in the substrate as taught by Singh in order to provide the predictable results of ensuring a better contact between layers is made and avoid any loss of connections between the layers. Note: While Bertels teaches that Fig.2 is a coil assembly for a loudspeaker, the claim as recited is an apparatus that comprises the structural elements of antenna as claimed. The claim does not recite any other structural limitations that preclude the 
Regarding claims 4-6, Bertels in view of Singh teaches the invention as claimed and further Bertels teaches the first coil includes at least two turns on a single first-coil substrate; and the second coil includes at least two turns on a single second-coil substrate (e.g. Fig. 14 shows two coils on each substrate) and the first coil includes at least a first turn on a first first-coil substrate and a second turn on a second first-coil substrate; and the second coil includes at least a first turn on a first second-coil substrate and a second turn on a second second-coil substrate (e.g. Fig. 14 shows two coils on each substrate) and the first second-coil substrate is located between the first and second first -coil substrates(e.g. Fig. 14 shows two coils on each substrate); antenna apparatus further comprises a via that extends through the first second-coil substrate at a location spaced apart from the first turn of the second coil; and the first and second turns of the first coil are electrically connected by the via (e.g. Fig. 14 shows two coils on each substrate, [0158]).
Regarding claim 7, Bertels in view of Singh teaches the invention as claimed and further Bertels teaches the first and second coils comprise first and second traces formed from a material selected from the group consisting of gold, silver and copper (e.g. [0030]).
Regarding claim 8, Bertels in view of Singh teaches the invention as claimed and further Bertels teaches the at least one first-coil substrate and the at least one second-coil substrate formed from a dielectric material selected from the group consisting of 
Regarding claim 9, Bertels in view of Singh teaches the invention as claimed except for the antenna apparatus defining a total thickness that is greater than or equal to 0.2 mm and is less than or equal to 2.5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Bertels in view of Singh with the antenna apparatus defining a total thickness that is greater than or equal to 0.2 mm and is less than or equal to 2.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
 Regarding claim 23, Bertels in view of Singh teaches the invention as claimed and teaches that the first-coil substrate and the second coil substrate define respective outer edges (e.g. Figs 2-4 shows each substrate has outer edges).Bertels in view of Singh does not specifically teach the first and second ends of the first coil are located inward of the outer edge of the first-coil substrate and the first and second ends of the second coil are located inward of the outer edge of the second-coil substrate. Singh teaches that it is well known to have antenna coils (e.g. 24 and 26 Fig. 2) with ends inwards and within the outer edges of a substrate (e.g. 22 Fig 2). Therefore it would .
Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heerlein et al (U.S. Patent Application Publication Number: US 2016/0213936 A1, hereinafter “Heerlein”- PREVIOUSLY CITED) in view of Bertels (U.S. Patent Application Publication Number: US 2016/0163445 A1, hereinafter “Bertels” – APPLICANT CITED) and further in view of Singh et al (U.S. Patent Application Publication Number: US 2017/0040694 A1, hereinafter “Singh” – PREVIOUSLY CITED).
Regarding claim 10, Heerlein teaches a headpiece (e.g. Abstract, 100 Fig 1-5, claim 1) for use with a cochlear implant (e.g. 300 Fig 1) having an antenna (e.g. 304 Fig 1,[0037]), the headpiece comprising (e.g. 100 Fig 4): a housing (e.g. 102 Fig 4); a circuit board (e.g. 134, Fig 4, 6, [0044]) located within the housing; and an antenna apparatus (e.g. 110 Fig 1), configured to communicate with the cochlear implant antenna, that is located on or within the housing ( e.g.[0040]) with the coil operably connected to the circuit board (e.g. Claim 1). They do not specifically teach that the antenna is the antenna as claimed in claim 1. Bertels in view of Singh teaches an antenna (e.g. [0034]) with two coils claimed in claim 1 (as discussed above). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify 
Regarding claim 11, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein further teaches that the housing (e.g. 102 Fig 4) includes a bottom wall (e.g. 130 Fig 4); and the antenna apparatus is mounted on or embedded within the bottom wall (e.g. 132 Fig 4, [0040]).
Regarding claim 12, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein further teaches a magnet carried by the housing (e.g. Claim 1).
Regarding claims 13 and 14, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein further teaches the antenna apparatus is mounted on the circuit board and is integral with the circuit board (e.g. [ Fig 6, [0044]).
Regarding claim 15, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein further teaches a sound processor within the housing (e.g. Figs 18 and 19,[0056]).
Regarding claim 16, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein further teaches a cochlear implant system (e.g. Fig 1) , comprising: a headpiece as claimed in claim 10 (e.g. Fig 1, 4), a sound processor (e.g. 200 Fig 1) ; and a cochlear implant (e.g. 300 Fig 1) including a cochlear implant antenna (e.g. 304 Fig 1). 
Regarding claim 17, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein further teaches the sound processor is located within the headpiece (e.g. Figs 18 and 19,[0056]).
Regarding claim 18, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein teaches that the sound processor is connected to the headpiece via a cable (e.g.[0035],[0036])  does not specifically teach that the sound processor comprises a behind-the-ear (BTE) sound processor. However they also teach that it is well known for cochlear implants to be behind-the-ear sound processors (e.g. [0005]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Heerlein in view of Bertels and Singh to install the processor in a unit that can be worn behind the ear and be a BTE sound processor. 
Regarding claim 19, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein teaches that the sound processor comprises a body worn sound processor (e.g. [0035], [0039]).
Regarding claims 20-22, Heerlein teaches a system, comprising: an external antenna apparatus (e.g. 110, Fig 1 134 Fig 4, Fig 6) including a coil (e.g. Fig 6), and an implantable medical device (e.g. 300 Fig 1) including an implant antenna (e.g. 304 Fig 1) and wherein the implantable medical device comprises a cochlear implant including a cochlear implant antenna (e.g. Abstract) and wherein the external antenna apparatus in communication with a sound processor (e.g. 200 Fig 1, Figs 18 and 19,[0036]). Heerlein does not specifically teach that the antenna apparatus includes a first coil including at least one turn and first and second ends, on at least one first-coil substrate, and a second coil including at least one turn and first and second ends,  on at least one second-coil substrate, the first ends of the first and second coils are electrically connected to one another by a first via that extends through the first-coil substrate and  the first and second vias are the only two vias that connect the first and second coils to one another first coil including at least one turn on at least one first-coil substrate, and a second coil including at least one turn on at least one second-coil substrate, wherein the first and second coils are electrically connected to one another in parallel.
Bertels teaches an antenna apparatus (e.g. Fig. 2, [0034]) comprising: a first coil (e.g. 71 Fig 2) including at least one turn and first and second end (e.g. 73 and 74 Fig.2), on at least one first-coil substrate (e.g. 72 Fig 2); and a second coil including at least one turn and first and second end, on at least one second-coil substrate (e.g. Fig. 2 Bertels teaches a plurality of substrates each having a coil); wherein the first ends of the first and second coils are electrically connected to one another by a first via that extends from the first end of the first coil to the first end of the second coil, and the second ends of the first and second coils are electrically connected to one another by a second via that extends from the second end of the first coil to the second end of the second coil, thereby electrically connecting the first and second coils to one another in parallel; and the first and second vias are the only two vias (e.g. 75 and 76 Fig.2) that connect the first and second coils to one another. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the antenna in the headpiece of Heerlein and use an antenna apparatus as taught by Bertels in order to provide the predictable results of better energy and data transfer and a smaller compact antenna footprint in the headpiece. 

Singh teaches a two or more substrate layers with a three terminal antenna wherein vias are used to establish electrical connections between the various substrate layers (e.g. [0079], [0080], Figs 3B and C). And therefore they teach vias that extend through a first coil substrate. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Heerlien in view of Bertels to have the substrate with the vias placed such that they pass through the first coil substrate as taught by Singh in order to provide the predictable results of ensuring a better contact between layers is made and avoid any loss of connections between the layers. (As discussed above, in the response to arguments section, Bertel teaches that the tracks are embodied as wires (e.g. [0010]) and also teaches that the tracks are placed, embedded or recessed into (emphasis added) the substrates (e.g. [0011]), therefore it would have been obvious to modify the stack of PCBs of Bertels to have the vias recessed further in the substrate as taught by Singh in order to provide the predictable results of ensuring a better contact between layers is made and avoid any loss of connections between the layers.
Regarding claim 24, Heerlein in view of Bertels and Singh teaches the invention as claimed and Heerlein in view of Bertels and Singh teaches that the first-coil substrate and the second coil substrate define respective outer edges (e.g. Figs 2-4 of Bertels shows each substrate has outer edges). Heerlein in view of Bertels and Singh does not specifically teach the first and second ends of the first coil are located inward of the outer edge of the first-coil substrate and the first and second ends of the second coil are .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.